DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claim 2 is objected to because of the following informalities:  In line 2, --such-- should be inserted before “that” to correct a grammar error.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-6 and 8-13 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wendte et al. 2007/0089653 A1.
With respect to claim 1, Wendte et al. 2007/0089653 A1 disclose a dynamic supplemental downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) control system (best shown in Figures 2-4) for a planter 20 having a plurality of planter row units 36 (see Figure 1), comprising:
a downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator 114 associated with each planter row unit 36 (see Figure 1), the planter row unit 36 (see Figure 1) generating an actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa during planting operations, the downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator 114 disposed to operably change the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa when actuated; 
a control module (Figure 4) for defining a desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd, and
a valve 110 in fluid communication with a plurality of the downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuators.
As to claim 2, the valve 110 is mounted to one of the first 36 and second (necessarily present in view of multiple row units 36 being present as shown in Figure 1) row units such that the valve 110 is necessarily in fluid communication with the downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator 114.
Regarding claim 3, a solenoid (in view of the disclosure in paragraph [0044], line 10) is associated with and mounted to the row unit 36, wherein a command signal (unnumbered) necessarily sent by the control module (Figure 4) causes the solenoid (in view of the disclosure in paragraph [0044], line 10) to modify an operating state of the valve 110.
With respect to claim 4, a first load sensor 208 is associated with the first row unit 36, the first load sensor 208 disposed to measure the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa of the first row unit 36;
a second load sensor 208 is associated with the second row unit (necessarily present in view of multiple row units 36 being present as shown in Figure 1), the second load sensor 208 disposed to measure the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa of the second row unit (necessarily present in view of multiple row units 36 being present as shown in Figure 1);
the first and second load sensors 208 necessarily in electrical communication with the control module (Figure 4).
As to claim 5, the valve 110 adjusts a pressure in the first downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator 114 in order to bring the measured actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa of the first row unit 36 closer to the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd, and wherein the valve 110 adjusts a pressure in the second downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator (necessarily present in view of multiple row units 36 being present as shown in Figure 1) in order to bring the measured actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa of the second row unit (necessarily present in view of multiple row units 36 being present as shown in Figure 1) closer to the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd.
Regarding claim 6, the valve 110 adjusts a pressure in the first downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator 114 in order to bring the generated actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa of the first row unit 36 closer to the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd, and wherein the valve 110 adjusts a pressure in the second downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator (necessarily present in view of multiple row units 36 being present as shown in Figure 1) in order to bring the generated actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa of the second row unit (necessarily present in view of multiple row units 36 being present as shown in Figure 1) closer to the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd.
With respect to claim 8, the valve 110 is necessarily a direction control valve 110.

With respect to claim 9, Wendte et al. 2007/0089653 A1 disclose a dynamic supplemental downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) control system (best shown in Figures 2-4) for a planter 20 having a plurality of planter row units 36 (see Figure 1) generating an actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa during planting operations, the system comprising:
a downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator 114 disposed to operably change the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa when actuated on each planter row unit 36 (see Figure 1); and
a valve 110 operably connected to a plurality of the downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuators (necessarily present in view of multiple row units 36 being present as shown in Figure 1), the valve 110 configured to modify a pressure in the plurality of downforce actuators (necessarily present in view of multiple row units 36 being present as shown in Figure 1) in order to modify the actual gauge wheel downforce Fa (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) to a desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd.
Regarding claim 10, a solenoid (in view of the disclosure in paragraph [0044], line 10) is mounted to the row unit 36, the solenoid (in view of the disclosure in paragraph [0044], line 10) operably connected to the valve 110 for modifying an operating state of the valve 110.
As to claim 11, a fluid supply line (unnumbered; Figure 2) extending to the row unit 36 and coupled to an inlet port (unnumbered; Figure 2) of the valve 110, a fluid supply line (unnumbered; Figure 2) communicating fluid from a fluid source 111 to the valve 110; and a fluid return line (unnumbered; Figure 2) extending to the row unit 36 is coupled to a return port (unnumbered; Figure 2) of the valve 110, the fluid return line (unnumbered; Figure 2) communicating fluid from the valve 110 to the fluid source 111.
With respect to claim 12, Wendte et al. 2007/0089653 A1 disclose a control module (Figure 4) for inputting the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd, the control module (Figure 4) in operable communication with the valve 110 mounted to the one row unit 36 for communicating the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd to the valve 110, wherein the valve 110 modifies the pressure in the downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) actuator in order to bring the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa closer to the desired gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fd.
Regarding claim 13, a load sensor 208 mounted to each row unit 36 and disposed to measure the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa, wherein the load sensor 208 is necessarily in electrical communication with the control module (Figure 4), and wherein the load sensor 208 necessarily communicates the actual gauge wheel downforce (see the disclosure in paragraph [0066], line 2 and the second to last line thereof) Fa to the control module (Figure 4). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens.  An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 8,634,992 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8,634,992 B2 and the instant application 16/872,544 lend themselves to a system employing substantially the structure, features and steps.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 8,924,102 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8,924,102 B2 and the instant application 16/872,544 lend themselves to a system employing substantially the structure, features and steps.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,532,496 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,532,496 B2 and the instant application 16/872,544 lend themselves to a system employing substantially the structure, features and steps.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 9,848,523 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,848,423 B2 and the instant application 16/872,544 lend themselves to a system employing substantially the structure, features and steps.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No. 10,681,854 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,681,854 B2 and the instant application 16/872,544 lend themselves to a system employing substantially the structure, features and steps.

Examiner Request
The examiner requests, in response to this office action, support must be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application. 
When responding to this office action, applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of art disclosed by the references cited or the objections made.  He or she must also show how the amendments avoid such references or objections.  In amending in reply to a rejection of claims in an application or patent under reexamination, the applicant or patent owner must clearly point out the patentable novelty which he or she thinks the claims present in view the state of the art disclosed by the references cited or the objections made.  The applicant or patent owner must also show how the amendments avoid such references or objections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bassett 2012/0060730 A1 discloses a row unit for an agricultural implement.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J NOVOSAD whose telephone number is (571)272-6993.  The examiner can normally be reached Monday-Thursday 8am-6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Will can be reached at 571-272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christopher J. Novosad/Primary Examiner, Art Unit 3671                                                                                                                                                                                                        



September 22, 2022